10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 2:19-cv-00793-RSL Document 177 Filed 01/28/20 Page 1 of 3

Randy J. Aliment, WSBA #11440 Honorable Robert L. Lasnik
Rachel Tallon Reynolds, WSBA #38750
Taryn M. Basarui, WSBA #31637

Lewis Brisbois Bisgaard & Smith LLP

1111 Third Avenue, Suite 2700

Seattle, Washington 98101

Phone: (206) 436-2020

Fax: (206) 436-2030
randy.aliment(@lewisbrisbois.com
rachel.reynolds@lewisbrisbois.com
taryn.basarui@lewisbrisbois.com

Attorneys for Defendant Flowserve US, Inc.

as successor-in-interest to Edward Valves, Inc.

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
SEATTLE DIVISION

CHARLOTTE WINELAND, Individually, and | Civil Action No. 2:19-cv-00793-RSL
SUSAN WINELAND, as Personal
Representative of the Estate of JOHN DALE STIPULATION AND ORDER FOR
WINELAND, Deceased, VOLUNTARY DISMISSAL OF

Plaintiffs DEFENDANT FLOWSERVE US, INC. AS
, SUCCESSOR-IN-INTEREST TO EDWARD
VS. VALVES, INC., WITHOUT PREJUDICE

AIR & LIQUID SYSTEMS CORPORATION,
et al.,

Defendants.

 

 

 

 

COME NOW ALL PARTIES HERETO, pursuant to Fed. R. Civ. P. 41(a) and acting through
their undersigned counsel of record, agree and stipulate that Defendant Flowserve US, Inc., solely as
successor-in-interest to Edward Valves, Inc., may be dismissed from this action without prejudice,

with each party to bear its own costs and fees.

DISMISSAL WITHOUT PREJUDICE ~ 1 LEWIS BRISBOIS BISGAARD & SMITH LLP
1111 Third Avenue, Suite 2700
Seattle, Washington 98101
206-436-2020

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:19-cv-00793-RSL Document 177 Filed 01/28/20 Page 2 of 3

DATED this 28" day of January, 2020.

LEWIS BRISBOIS BISGAARD & SMITH, LLP

s/ Randy J. Aliment
Randy J. Aliment, WSBA #11440

S/Rachel Tallon Reynolds
Rachel Tallon Reynolds, WSBA #38750

s/Taryn M. Basauri

Taryn M. Basauri, WSBA #51637

Attorneys for Defendant Flowserve US, Inc.

as successor-in-interest to Edward Valves, Inc.

WEINSTEIN CAGGIANO PLLC

S/ Brian D, Weinstein
Brian D. Weinstein, WSBA #24497
Attorney for Plaintiff

DISMISSAL WITHOUT PREJUDICE — 2 LEWIS BRISBOIS BISGAARD & SMITH LLP
1111 Third Avenue, Suite 2700
Seattle, Washington 98101
206-436-2020

 
Case 2:19-cv-00793-RSL Document177 Filed 01/28/20 Page 3 of 3

ORDER

Pursuant to the Stipulation above, it is hereby ORDERED that Defendant Flowserve US, Inc.,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

solely as successor-in-interest to Edward Valves, Inc., may be, and hereby is, dismissed from this

action without prejudice, with each party bearing its own costs and fees as to this dismissal.

Dated this 31 day of January, 2020.

Presented by:
LEWIS BRISBOIS BISGAARD & SMITH, LLP

s/ Randy J. Aliment
Randy J. Aliment, WSBA #11440

s/Rachel Tallon Reynolds
Rachel Tallon Reynolds, WSBA #38750

s/Taryn M. Basauri

Taryn M. Basauri, WSBA #51637
Attorney for Defendants

WEINSTEIN CAGGIANO PLLC

s/ Brian D. Weinstein
Brian D. Weinstein, WSBA #24497
Attorney for Plaintiff

DISMISSAL WITHOUT PREJUDICE — 3

jf \ ‘
HME S Cabeuk

Robert L. Lasnik
UNITED STATES DISTRICT JUDGE

 

LEWIS BRISBOIS BISGAARD & SMITH LLP
1111 Third Avenue, Suite 2700
Seattle, Washington 98101
206-436-2020

 
